DAVIDSON, P. J.
The appellant in this case was convicted for murder in the first degree; his penalty being assessed at life imprisonment in the penitentiary.
The Assistant Attorney General has filed a motion to dismiss the appeal, because there was no judgment entered in the lower court. The motion to dismiss the appeal is granted. See Jones v. State, 43 Tex. Cr. R. 419, 66 S. W. 559; Mayfield v. State, 40 Tex. 290; Mirelles v. State, 13 Tex. App. 346; Dent v. State, 59 S. W. 267.
The appeal is therefore dismissed.